Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 16, 2021 has been entered. Claims 1, 2, 4-16 remain pending in the application. Applicant’s amendments to the claims have overcome the objection to the specification and 112(b) rejections previously set forth in the Non‐Final Office Action mailed May 14, 2021.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 1, the limitation, “wherein after imposing the restriction on the driving force, the processor gradually removes the restriction over a predetermined amount of time” does not have antecedent basis in the specification. The applicant explained in the remarks filed August 16, 2021 that the limitation is supported by paragraph [0061] of the specification as published. However, paragraph [0061] discloses that the restrictive value on the driving force may be raised gradually, not removing. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 4, 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 describes that after imposing the restriction on the driving force, the processor gradually removes the restriction over a predetermined amount of time. Claims 4 and 5 describe that after imposing the restriction on the driving force, the processor takes predetermined time to raise the restriction on the driving force, which are contradictory with claim 1, thereby making the scope of claims 4 and 5 indefinite. 
For purposes of examination, the limitations of claims 4 and 5 regarding the raising will be considered the best reasonable interpretation of the other limitations in claims 4 and 5 and the limitations of claim 1, from which claims 4 and 5 depends. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190367044A1 to Nakagawara et al. (hereinafter, Nakagawara). Reference to US20190241176A1 to Suzuki is made as an example of prior art.
Regarding claim 1, Nakagawara discloses: a vehicle control device, comprising a processor configured to estimate a coefficient of friction on a road surface to be traveled by a vehicle {abstract: a vehicle control system includes: a μ estimation unit estimating a frictional coefficient μ of a road surface}, 
determine whether to continue automated driving on a condition that the vehicle is performing the automated driving {abstract: when the driving mode forcibly shifts from the automated driving control to the manual driving control (determine whether to continue automated driving is implied)}, and 
impose a restriction on driving force of the vehicle in manual driving on a basis of a restrictive value derived from the coefficient of friction estimated, on a condition that a determination is made that the automated driving is noncontinuable {paragraph [0007]: the driving force distribution controller limits a total driving force if the driving force to be distributed to the different driving wheel exceeds the maximum frictional force}.
Nakagawara does not explicitly teach the limitation: wherein after imposing the restriction on the driving force, the processor gradually removes the restriction over a predetermined amount of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Nakagawara so that the driving force restriction is gradually removed after predetermined time in order to allow acceleration of vehicle after the vehicle movement is stabilized during the predetermined time.
Such motivation can be found in prior art. An example is Suzuki {Suzuki, fig. 5, paragraph [0024] show restriction change over time}. 
Regarding claim 2, which depends from claim 1, the limitations are: the processor estimates the coefficient of friction defined by an upper limit and a lower limit, and imposes the restriction on the driving force on a basis of a first restrictive value derived from the lower limit of the coefficient of friction. Nakagawara further teaches friction coefficient estimate, and driving force restriction {abstract, paragraph [0007]}. Upper limit and lower limit of the estimate are implied. Nakagawara does not teach imposing the restriction based on the lower limit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Nakagawara so that the driving force is restricted based on the lower limit of the friction coefficient estimate and to incorporate the modified feature with the described invention of Nakagawara in order to put the vehicle in a safer state because the more slippery (less friction coefficient) the road condition is, the more restricted the driving force should be. 
Regarding claim 4, which depends from claim 2, the imitation is: after imposing the restriction on the driving force, the processor takes predetermined time to raise the restriction on the driving force from the first restrictive value derived from the lower limit to a second restrictive value derived from the upper limit. Nakagawara does not teach this limitation. It is noted that the upper limit of the estimated friction coefficient means that faster speed is possible. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Nakagawara so that the driving force is gradually changed in predetermined time in order to allow gradual speed change of vehicle while the vehicle movement is becoming stabilized during the predetermined time. 
Regarding claim 5, which depends from claim 4, the limitation is: after imposing the restriction on the driving force, the processor raises the restriction on the driving force, at a predetermined raising speed, from the first restrictive value derived from the lower limit to the second restrictive value derived from the upper limit. Nakagawara does not teach this limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Nakagawara so that the driving force is gradually changed at a predetermined rate in order to allow gradual speed change of vehicle and preventing rapid change of speed of the vehicle. 
Regarding claim 6, which depends from claim 1, Nakagawara further discloses:
the driving force includes driving force for a front wheel and driving force for a rear wheel, and the processor imposes the restriction on both the driving force for the front wheel and the driving force for the rear wheel {paragraphs [0007], [0032]: the AWD 63 controls front and rear, left and right wheels' driving force distribution}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the AWD of Nakagawara with the described invention of Nakagawara in order to impose driving force restriction on both front and rear wheels. 
Regarding claim 7, which depends from claim 6, Nakagawara further teaches: the processor estimates the coefficient of friction defined by an upper limit and a lower limit and imposes the restriction on the driving force {abstract, paragraph [0007], upper limit and lower limit of the estimate are implied}. 
Nakagawara does not teach imposing the driving force restriction for the front wheel or the driving force for the rear wheel on a basis of a first restrictive value derived from the lower limit of the coefficient of friction estimated while imposing the restriction on whichever remains unrestricted of the driving force for the front wheel and the driving force for the rear wheel on a basis of a second restrictive value derived from the first restrictive value and distribution of the driving force for the front wheel and the driving force for the rear wheel. 
However, Nakagawara further teaches in paragraphs [0032], [0033]: the AWD flexibly controls front and rear, left and right wheels' driving force distribution based on sensed operating parameters (vehicle speed, the steering angle, the yaw rate, the lateral acceleration, and the like; when a driving mode shift controller 12 forcibly shifts the driving mode from automated driving control to manual driving control the AWD 63 that functions as the driving force distribution controller distributes the driving force to another driving wheel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Nakagawara so that the driving force is restricted at either at the front wheel or the rear wheel based on the first restrictive value, and the driving force restriction based the second restrictive value, which depends on the first restrictive value and the driving force imposed on the front and rear wheels, is imposed on the unrestricted wheel using the AWD of Nakagawara, in order first to impose driving force restriction for safety on part of the wheels and  second to impose different driving force on remaining wheels to provide required driving force for the vehicle. 
Regarding claim 8, which depends from claim 7, Nakagawara further teaches: the distribution of the driving force for the front wheel and the driving force for the rear wheel is determined by specifications of the vehicle or a driving state of the vehicle, or both {paragraphs [0032], [0033]: AWD is one of the specifications of the vehicle}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the AWD of Nakagawara with the described invention of Nakagawara in order to distribute the driving force on the front wheel and the rear wheel suitably for particular vehicle and driving situation for the vehicle. 
Regarding claim 9, which depends from claim 7, Nakagawara further teaches: the distribution of the driving force for the front wheel and the driving force for the rear wheel takes a predetermined value {paragraphs [0032], [0033]}. It is noted that a predetermined value may be based on the first and second restrictive values of claim 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the AWD of Nakagawara with values provided in advance based on the described invention of Nakagawara in order to distribute the driving force on the front wheel and the rear wheel with pre-set values for efficient driving depending on the friction coefficient of a road surface. 
Claim 10, which depends from claim 7, has the limitation: the processor imposes the restriction on the driving force for the front wheel on the basis of the first restrictive value.
Claim 11, which depends from claim 7, has the limitation: the processor imposes the restriction on the driving force for the rear wheel on the basis of the first restrictive value.
Claim 12, which depends from claim 7, has the limitation: the processor imposes the restriction on the driving force for whichever of the front wheel and the rear wheel performs steering, on the basis of the first restrictive value.
Claims 10-12 describe individual cases of the limitations of claim 7 and are rejected with reasons similar to those for claim 7.  
Claim 13, which depends from claim 6, has the limitation: the processor allows the driving force for the front wheel to be more restricted than the driving force for the rear wheel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Nakagawara so that driving force restriction is more imposed on the front wheel in order to stabilize the vehicle when the vehicle enters a road surface having low friction coefficient. 
Regarding claim 14, which depends from claim 1, Nakagawara further discloses: the processor makes switching to the manual driving on the condition that the determination is made that the automated driving is noncontinuable {abstract: when the driving mode forcibly shifts from the automated driving control to the manual driving control (determination that the automated driving is noncontinuable is implied)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the forcible shifting feature of Nakagawara with the described invention of Nakagawara in order to perform the switching. 
Regarding claim 15, Nakagawara teaches: a vehicle control method, comprising: estimating a coefficient of friction on a road surface to be traveled by a vehicle on a basis of data detected by a sensor; determining whether to continue automated driving on a condition that the vehicle is performing the automated driving; imposing a restriction on driving force of the vehicle in manual driving on a basis of a restrictive value derived from the coefficient of friction estimated, on a condition that a determination is made that the automated driving is noncontinuable, and gradually removing the restriction over a predetermined amount of time{fig. 1, abstract, paragraphs [0007], [0014]: as illustrated in FIG. 1, the vehicle control system 1 includes: an ECU 10; an external sensing device 20}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Nakagawara so that the driving force restriction is gradually removed after predetermined time in order to allow acceleration of vehicle after the vehicle movement is stabilized during the predetermined time.
Similar logic applies to claim 16. 

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive. In response to the applicant’s argument, 103 rejections are written for the amended claim set. 
The subject matter of the canceled claim 3 was incorporated into claims 1, 15, 16. Regarding the limitation of claim 1 that incorporates the subject matter of the canceled claim 3, “after imposing the restriction on the driving force, the processor gradually removes the restriction over a predetermined amount of time”, the applicant argued that such a broad rejection is improper because it relies upon information gleaned solely from the applicant’s disclosure and is therefore an exercise of impermissible hindsight. However, there exist many prior art references that support the rejection, for example, US20190241176A1 to Suzuki, which is explained in the rejections for claims 1, 15, 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661